               Case 1:18-cv-11291 Document 1 Filed 12/04/18 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
A&N DESIGN STUDIO d/b/a DOOR3 BUSINESS
APPLICATIONS,
                           Plaintiff,
         -against-                                                   VERIFIED COMPLAINT

MARSHAL ROSENBERG,

                           Defendant.
-----------------------------------------------------------------X

        Plaintiff A&N Design Studio d/b/a/ DOOR3 Business Applications (“DOOR3” or

“Plaintiff”) alleges against Defendant Marshal Rosenberg (“Defendant” or “Rosenberg”) as

follows:

                                     PRELIMINARY STATEMENT

        1.       This is an action under the Copyright Act, 17 U.S.C. § 101 et seq. for a

declaratory judgment [or ownership of software] and tortious interference with contract

occasioned by Rosenberg’s wrongful filing of an action in this Court in (1) making false

infringement claims against for DOOR3’s copyrighted software and (2) seeking damages from

DOOR3’s client, non-party Metropolis Group, Inc. (“Metropolis”).

        2.       On or around June 1, 2018, Rosenberg filed an infringement action captioned

Marshal Rosenberg v. Metropolis Group, Inc., John Does 1-10, Jane Does 1-10 And XYZ

Companies 1-10. (18-cv-04830) (AKH) concerning his 2003 computer code against Metropolis

for utilizing DOOR3’s copyrighted code. Rosenberg did so knowing that he had no rights in

DOOR3’s copyrighted code. Indeed, Rosenberg denied DOOR3’s offer to review its code and

compare it against his 2003 code after Rosenberg asserted a claim in writing against DOOR3.

Instead, Rosenberg filed an entirely frivolous action against DOOR3’s client, Metropolis.

Rosenberg did so with an intent to cause harm to DOOR3, knowing that its claims were
                Case 1:18-cv-11291 Document 1 Filed 12/04/18 Page 2 of 9



frivolous. As a result, DOOR3 has incurred substantial legal fees and Metropolis has demanded

indemnification as well as arbitration against DOOR3 presenting an active case or controversy

warranting relief from the Court including statutory damages, costs and attorneys’ fees under the

Copyright Act.

        3.       As this dispute pertains to a copyright ownership and infringement, the Court has

jurisdiction.

                                               PARTIES

        4.       DOOR3 is a foreign business entity with a principal place of business at 22

Cortland Street, Suite 1101, New York, New York 10007.

        5.       Rosenberg is an individual with an address of 220 West 98th St., Apt. 3F, New

York, New York 10025-5669.

                                    VENUE AND JURISDICTION

        6.       The Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C

§§ 1331, 1338(b).

        7.       The Court has personal jurisdiction over the parties and venue is proper in this

district as the parties are located in this district and the facts underlying DOOR3’s claims took

place in this district. 28 U.S.C §§ 1391, 1400.

        8.       Supplemental jurisdiction over DOOR3’s state law claim is appropriate pursuant

to 28 U.S.C. § 1367.

                                               FACTS

        9.       DOOR3 entered into a Master Services Agreement and associated Scope of Work

(“MSA”) with Metropolis pursuant to which DOOR3 successfully upgraded Metropolis’ website
                Case 1:18-cv-11291 Document 1 Filed 12/04/18 Page 3 of 9



by, inter alia, creating a new computer program that is the subject of a valid and existing United

States Copyright. A copy of the MSA is annexed hereto as EXHIBIT A.

          10.    DOOR3 is the author and owner of the relevant program, Met Pro v. 1.3.16.11

(the “DOOR3 Code”), which was completed in 2017. The Copyright Certificate, TXu 2-094-061

for the DOOR3 Code (the “Copyright”), has an effective date of registration of April 13, 2018

(“Effective Date”). A true and correct copy is annexed as EXHIBIT B.

          11.    On June 1, 2018 – after the Effective Date – Rosenberg filed a complaint against

Metropolis captioned Rosenberg v. Metropolis, Inc. (18-CV-4830) (AKH) (the “Metropolis

Action”). This action is being filed as a related case. A copy of the Complaint with Exhibits 1-6

in the Metropolis Action is annexed as EXHIBIT C.

          12.    Generally, the Metropolis Action concerns allegations that the DOOR3 Code

infringed on Rosenberg’s 2003 software known as “Metropolis – Metro.exe” (the “Rosenberg

Code”) and that the infringement happened when Metropolis hired DOOR3. (E.g. Ex. B at ¶¶

42-43).

          13.    However, the Metropolis Action Complaint does not name DOOR3 as a

defendant but does include John Doe defendants. As explained below, Rosenberg falsely claimed

DOOR3 was a “JOHN DOE” even though Rosenberg’s counsel knew DOOR3’s identity.

          14.    Prior to the filing of the Metropolis Action, on February 16, 2018, counsel for

Rosenberg wrote to DOOR3 claiming that the DOOR3 Code appeared to have “copied” or

otherwise infringed on Rosenberg’s rights in the Rosenberg Code, threatening litigation against

DOOR3 and requesting broad pre-action discovery from DOOR3. A copy of the letter is

annexed as EXHIBIT D.
             Case 1:18-cv-11291 Document 1 Filed 12/04/18 Page 4 of 9



       15.     As conceded in the Metropolitan Action Complaint, counsel for DOOR3 invited

counsel for Rosenberg to view the source code of the DOOR3 Code in order to compare it to the

Rosenberg Code. (Ex. C at ¶ 43). A copy of the emails dated from March 13, 2018 to April 5,

2018 are annexed as EXHIBIT E.

       16.     However, Rosenberg’s counsel elected not to inspect the source code on the basis

that the exercise would be “unproductive.” (Ex. C at ¶ 44, Ex. E at 1-2).

       17.     Instead, Rosenberg’s counsel demanded broad discovery and other information

that DOOR3 is under no obligation to provide. (Ex. E at 1-2).

       18.     In reply, DOOR3’s counsel expressly informed Rosenberg’s counsel that the

failure to investigate Rosenberg’s claim was a potential violation of Fed. R. Civ. P. 11.

Additionally, DOOR3’s counsel undertook to provide any additional evidence Rosenberg’s

counsel might require, subject to Rosenberg covering legal fees. Rosenberg’s counsel

unreasonably refused this offer. (Ex. E at 1).

       19.     Following discussions between counsel for Rosenberg and DOOR3, Rosenberg

filed the Metropolis Action without naming DOOR3 as a party despite actual knowledge that

DOOR3 provided Metropolis with the DOOR3 Cod and despite his failure to review the DOOR3

Code and compare it with the Rosenberg Code.

       20.     As a result of the Metropolis Action, Metropolis has sought indemnification from

and arbitration against DOOR3.
              Case 1:18-cv-11291 Document 1 Filed 12/04/18 Page 5 of 9



                                       CAUSES OF ACTION

                                FIRST CAUSE OF ACTION
                               DECLARATORY JUDGMENT
                             OWNERSHIP OF THE DOOR3 CODE

        21.     DOOR3 repeats each of the foregoing allegations as if fully set forth herein.

        22.     28 U.S.C. § 2201 authorizes the Court to issue a declaratory judgment in “a case

of actual controversy within its jurisdiction. . .”

        23.     The DOOR3 Code is the subject of a valid and existing Copyright owned by

DOOR3. See Ex. B.

        24.     The Copyright Act, 17. U.S.C. § 101 et seq., provides a copyright owner with

certain exclusive rights.

        25.     DOOR3’s Copyright Certificate was issued within five years of the date of

authorship and is thus prima facie evidence of ownership.

        26.     Federal courts have jurisdiction over copyright related claims.

        27.     Rosenberg has claimed a right to the DOOR3 Code in his counsel’s

correspondence claiming copyright infringement to DOOR3 and in the Metropolis Action.

        28.     Rosenberg did not create, participate in the development of or have any input in

the creation of the DOOR3 Code.

        29.     Rosenberg’s actions have falsely cast doubt on the ownership of the DOOR3

Code which is the subject of the Metropolitan Action and Rosenberg’s written claims against

DOOR3.

        30.     The foregoing presents a live controversy.

        31.     As this case arises under the Copyright Act, the Court may award damages, costs

and fees to the prevailing party pursuant to 17 U.S.C. §§ 504, 505.
              Case 1:18-cv-11291 Document 1 Filed 12/04/18 Page 6 of 9



        32.     Accordingly, the Court should issue a declaratory judgment that DOOR3 owns

the DOOR3 Code Copyright and award DOOR3 its costs and fees.

                              SECOND CAUSE OF ACTION
                              DECLARATORY JUDGMENT
                      NON-INFRINGMENT OF THE ROSENBERG CODE

        33.     DOOR3 repeats each of the foregoing allegations as if fully set forth herein.

        34.     28 U.S.C. § 2201 authorizes the Court to issue a declaratory judgment in “a case

of actual controversy within its jurisdiction. . .”

        35.     The Copyright Act, 17. U.S.C. § 101 et seq., provides a copyright owner with

certain exclusive rights.

        36.     Federal courts have jurisdiction over copyright-related claims.

        37.     The DOOR3 Code was independently created by DOOR3 and subject of the valid

and existing DOOR3 Code Copyright.

        38.     The DOOR3 Code has an authorship separate and distinct from the Rosenberg

Code and contains no copyrightable elements of the Rosenberg Code.

        39.     DOOR3’s programmers did not have access to Rosenberg’s code, and thus could

not have copied it.

        40.     Even if the DOOR3 Code performs similar functions to the Rosenberg Code, a

purely functional idea is not subject to copyright protection. 17 U.S.C. § 117.

        41.     The DOOR3 Code assures inter-operability of other Metropolis software

programs: To the extent the DOOR3 Code resembles the Rosenberg Code, such similarities are

functional and not protectable.

        42.     As the DOOR3 Code was designed to achieve inter-operability, it is expressly

protected by the Copyright Act, 17 U.S.C.A. § 1201(f), which permits for reverse engineering.
             Case 1:18-cv-11291 Document 1 Filed 12/04/18 Page 7 of 9



Again, the DOOR3 code is distinct from and not a copy of the Rosenberg Code, a fact that would

have been known to Rosenberg save for his counsel’s willful failure to investigate his claim.

       43.     Despite his failure to investigate his claim, Rosenberg has represented in writing

to DOOR3 and in the Metropolis Action Complaint that the DOOR3 Code infringes on the

Rosenberg Code thus casting a cloud on DOOR3’s and its client’s rights in the DOOR3 Code.

       44.     The foregoing presents an actual case or controversy.

       45.     As this case arises under the Copyright Act, the Court may award costs and fees

pursuant to 17 U.S.C. §§ 504, 505.

       46.     The DOOR3 Code is not a copy of the Rosenberg Code.

       47.     Accordingly, the Court should issue a judgment declaring that the DOOR3 Code

does not infringe on the Rosenberg Code.

                           THIRD CAUSE OF ACTION
                    TORTIOUS INTERFERENCE WITH CONTRACT

       48.     DOOR3 repeats each of the foregoing allegations as if fully set forth herein.

       49.     The MSA is a valid contract between DOOR3 and Metropolis.

       50.     The Metropolis Action Complaint makes clear that Rosenberg knew of the valid

contractual relationship between Metropolis and DOOR3.

       51.     Rosenberg wrongfully claimed ownership in the DOOR3 Code without

justification to cause Metropolis to allege that DOOR3 had breached the MSA.

       52.     Metropolis invoked MSA resulting in damages to DOOR3.

       53.     Accordingly, Rosenberg has committed tortious interference with contract.


       WHEREFORE, DOOR3 demands judgment against Rosenberg as follows:

       A.      A declaration that DOOR3 owns a valid copyright in the DOOR3 Code;
            Case 1:18-cv-11291 Document 1 Filed 12/04/18 Page 8 of 9



      B.        A declaration that the DOOR3 Code does not infringe upon the Rosenberg Code;

      C.        A judgment against Rosenberg for tortious interference with the MSA in an

      amount to be determined at trial;

      D.        An award of damages, costs and fees, including reasonable attorneys’ fees,

      incurred in this action pursuant to, inter alia, 17 U.S.C. § 504 and § 505, Fed. R. Civ. P.

      11; and

      E.        Any other relief deemed just proper and equitable.



Dated: New York, New York
       December 4, 2018



                                             DUNNINGTON BARTHOLOW & MILLER LLP
                                             Attorneys for Plaintiff DOOR3


                                             By: __s/Samuel A. Blaustein_________________
                                                    Raymond J. Dowd
                                                    Samuel A. Blaustein
                                                    250 Park Avenue, Suite 1102
                                                    New York, New York 10177
                                                    (212) 682-8811
                                                    rdowd@dunnington.com
                                                    sblaustein@dunnington.com
Case 1:18-cv-11291 Document 1 Filed 12/04/18 Page 9 of 9
